DETAILED ACTION
                                                 REASONS FOR ALLOWANCE

1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  01/27/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”receiving a request to generate data identifying a data project, the request also importing the data using a link coupled to a source of the data, the data being persistently remote from the data project: accessing a graph data arrangement associated with the data project, the graph data arrangement being an aggregated dataset including multiple linked datasets; identifying a subset of data in the graph data arrangement data representing a subset of insights derived from one or more queries applied against the subset of data in the graph data arrangement; generating at a data project controller data representing a data project user interface to present at a computing device, the data project user interface including a collaborative query editor to receive a query; generating query results based on execution of the query; and receiving a request to access an external third-party computerized data analysis tool to perform an action”, as required by claim 1 and a similar to the limitations of claim 17.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1 and 17 are allowed.  Dependent claims 2-16, 18-20 are allowed at least by virtue of their dependency from claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 09, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153